AO 245B (CASDRev. 02/'18) Judgrnent in a Criminal Case

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA JUDGMENT IN A CRIMINAL CASE
V_ (For Offenses Committed On or ARer November l, 1987)

RAMON I-[ERNANDEZ-ZANABRIA (1)
Case Nurnber: 3:19-CR-00056-JLS

Marc Scott Levinson

 

 

 

 

 

REGISTRATIoN No. 16685~480 Defendam S Anomey F E L E D

|:[ _

THE DEFENDANT: j FEB 08 2919

lXi pleaded guilty to count(s) l Of the Il.'lformatiorl. m _

\:| Was found guilty On 90“1“(3) - Sod' ali ciai'a¢c“r us ammunitiqu
after a plea of not gullty BY ijng ,»:-:,

 

Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 

 

Title and Section l Nature of Offense Count
18:1546 - Fraud and Niisuse Of Visas, Permits, and Other Entry Of Documents (Fe|ony) 1
The defendant is sentenced as provided in pages 2 through 2 of this judgmentl

The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

\:| The defendant has been found not guilty on count(s)

 

I:I Count(s) dismissed on the motion of the United States.

}14 Assessment: $100.00 waived

.TVTA Assessment*: $
5 _
*Justice for Victin'ls of Trafflck.ing Act of 2015, Pub. L. No. 114-22.

>14 No fine E Forfeiture pursuant to order filed , included herein.

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attomey of
any material change in the defendant’s economic circumstances

_EdLmarv 6. 2019

Date of Imposition of Sentence
` . )%/MM*/é@/

ON. JANIS L. SAMl\/[ARTINO
UNITED STATES DISTRICT JUDGE

  
   

3 : 19-CR-00056-JLS

AO 245B (CASD Rev. 02/18) Judgment in a Crirninal Case

 

DEFENDANT: RAMON HERNANDEZ-ZANABRIA (l) Judgment - Page 2 of 2
CASE NUMBER: 3:19-CR~00056-JLS

IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
Time served

Sentence imposed pursuant to Title 8 USC Section 1326(b).
The court makes the following recommendations to the Bureau of Prisons:

|:l|:l

The defendant is remanded to the custody of the United States Marshal.

The defendant shall surrender to the United States Marshal for this district:
E| at A.M. on

 

|:I as notified by the United States Marshal.

g The defendant shall surrender for service of sentence at the institution designated by the Bureau of
Prisons:

|:| on or before
E as notified by the United States Marshal.
|:| as notified by the Probation or Pretrial Services Office.

 

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on to
at , with a certified copy of` this judgment
UNITED STATES MARSHAL
By DEPUTY UNITED STATES MARSHAL

3119-CR-00056-JLS

